In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated June 11, 2001, which denied a motion which was, in effect, for leave to reargue a prior motion to dismiss the matter based upon its default in discovery.
Ordered that the appeal is dismissed, without costs or disbursements.
The Supreme Court properly treated the motion as one for leave to reargue, the denial of which is not appealable (see SantaMaria v Schwartz, 238 AD2d 569 [1997]). Florio, J.P., S. Miller, Adams and Crane, JJ., concur.